Exceptions overruled. This is an action of contract to recover a balance due for materials and services furnished by *705the plaintiff to the defendant. The plaintiff filed an affidavit of no defence. G. L. (Ter. Ed.) c. 231, § 59B. The defendant filed a counter affidavit which the plaintiff contends was insufficient. The plaintiff alleges an exception to the denial of its motion for judgment, and argues that there is presented an order decisive of the case founded upon matter of law apparent on the record. There was no error. The denial of the motion for judgment presents merely an interlocutory matter. Lawrence v. Old Silver Beach, Inc. 303 Mass. 377, 378. Scola v. Director of the Division of Employment Security, 326 Mass. 180, 181. Thayer Co. v. Binnall, 326 Mass. 467, 471. On the merits there likewise would be no error. Under G. L. (Ter. Ed.) c. 231, § 59B, the judge, on these facts, was not required to enter an order for judgment, but could, as he did, advance the case to the short list for trial.
Lispenard B. Phister, for the plaintiff.
Solomon Sandler, for the defendant.